Title: Abigail Adams to John Quincy Adams, 12 May 1791
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Fairfield wednesday May 12th 1791
we have reachd this place this day, but whether I shall be able to travel tomorrow is uncertain, for I am so unfortunate as to be attackd with the intermitting fever last night was so very ill that I had not the least expectation of being able to proceed on my journey, but to day I am better. I was taken last fryday in N york with it, and prevented sitting out as we intended on monday I am now in use of the Bark and hope to prevent a return of it tomorrow, but should it attack me again I shall be obliged to lye by my sick day, and so infeebles me that I cannot travell far the day which is termd well. I left your sister and Family well. I wrote to you from N york, but as I thought your Brother had given you information of some trunks on Board Hopkins I mentiond only those by Cheeseman. I inclose you Hopkins rect if they have arrived send word to Braintree that they may be got up before I get there. I wish myself at Braintree, for travelling sick is a very dissagreeable buisness. I think if I can hold out we shall be at Braintree on wednesday next. I am too feeble to write much, so must leave it to you to give this information to your Aunt. we met mr & mrs Breck & company at kings Bridge
adieu your affectionate Mother
A Adams
